Citation Nr: 0727283	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-10 964	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back strain.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1971 to May 1974.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2002 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. In the Board's January 2006 remand, and in correspondence 
dated in January 2006 and July 2006 from the Appeals 
Management Center (AMC) in Washington, DC, further evidence 
was sought from the appellant in connection with his instant 
claim to reopen; in the Board's January 2006 remand, the 
appellant was advised of the consequences of a failure to 
respond to a request for the evidence sought.

2. The appellant has failed to respond to AMC and Board 
requests for further evidence essential for a proper 
determination on the matter at hand.


CONCLUSION OF LAW

By not responding to the requests of the Board and the AMC 
for information and evidence necessary to make a decision on 
the merits of his appeal within one year, the appellant has 
abandoned his claim. 38 U.S.C.A. §§ 5107, 7105(d)(5) (West 
2002); 38 C.F.R. § 3.158 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a 
January 2006 letter provided certain essential notice prior 
to the readjudication of his claim.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  This letter instructed the 
appellant that since his claim for service connection for low 
back strain had been subject to a previous final denial, in 
order for him to reopen his claim, he needed to submit new 
and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  This letter explained what kind of evidence would be 
new and material, the basis of the previous denial, and what 
the evidence must show to substantiate a claim of service 
connection for low back strain.  Id.  He has had ample 
opportunity to respond/ supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred in the process.  Additionally, 
a July 2006 letter informed the veteran of disability rating 
and effective date criteria.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006), aff'd, Hartman v. 
Nicholson, 483 F. 3d 1311 (Fed. Cir. 2007).  Finally, it is 
not alleged that the notice in this case was less than 
adequate.  

Regarding VA's duty to assist, the RO has obtained available 
VA medical evidence.  Notably, the duty to assist by 
arranging for a VA examination or obtaining a medical opinion 
does not attach until a previously denied claim is reopened.  
38 C.F.R. § 3.159 (c)(4)(iii).  While clearly pertinent 
evidence remains outstanding, the evidence cannot be secured 
without the veteran's cooperation.  VA's assistance 
obligations are met.

B.	Factual Background, Legal Criteria, and Analysis

In January 2006, the Board found that the record required 
clarifying information regarding the veteran's back 
disability and remanded the instant claim to the AMC for 
further development.  In January 2006 and July 2006 
correspondence, the AMC requested that the appellant provide 
additional evidence pertaining to post-service treatment for 
his back disability.  The letters further requested that he 
complete enclosed VA Form 21-4142 for VA to obtain the 
medical records.  These letters were mailed to the 
appellant's current address of record; they were not returned 
to the AMC as undeliverable.  To date, he has not responded 
to either letter.

The Board observes that the January 2006 remand, in addition 
to citing 38 C.F.R. § 3.158(a), advised the veteran that the 
requested records were "necessary for the determination that 
must be made regarding the instant claim."  Where evidence 
requested in connection with an original claim is not 
furnished within one year after the date of the request, the 
claim will be considered abandoned.  After the expiration of 
one year, further action will not be taken unless a new claim 
is received.  38 C.F.R. § 3.158(a).

As noted, the appellant did not respond to requests for 
information within one year of either the January 2006 or 
July 2006 request, nor did he request an extension of time to 
provide the information.  It is also notable that the veteran 
failed to report for a February 2005 hearing.  The facts of 
this case are clear.  The appellant has failed to respond to 
requests for information essential for the proper 
adjudication of his claim.  Attempts to contact him have been 
made at his known address.  He has not provided VA the sought 
after information (i.e., additional information pertaining to 
post-service treatment he has received in association with 
low back strain).  He was advised of the consequences of a 
failure to provide the information, but still ignored the 
request.  The controlling regulation in these circumstances, 
38 C.F.R. § 3.158(a), is unambiguous, and mandates that the 
claim will be dismissed.  Under these circumstances, the 
Board has no recourse but to conclude that the veteran has 
abandoned the claim.  See Hyson v. Brown, 5 Vet. App. 262 
(1993).

The duty to assist is not a one-way street.  A veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)), nor can he 
deliberately choose to ignore requests for critical pertinent 
information, as appears to be the case here.

As the veteran has abandoned the claim at issue, there 
remains no allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to reopen a claim of service connection for low 
back strain is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


